t c summary opinion united_states tax_court paul and melody fucaloro petitioners v commissioner of internal revenue respondent docket no 1082-09s filed date paul and melody fucaloro pro sese diana p hinton for respondent chiechi judge this case was heard pursuant to the provi- sions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the deci- sion to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1hereinafter all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petition- ers’ federal_income_tax for their taxable_year the issue remaining for decision is whether petitioners are entitled for their taxable_year to a claimed business loss of dollar_figure we hold that they are not background3 some of the facts have been stipulated and are so found petitioners resided in new york at the time they filed the petition in this case during petitioner paul fucaloro mr fucaloro was not licensed as a sport agent during that year he executed each of two separate agreements entitled management agreement one of those agreements pertained to kertson manswell mr manswell who was identified in that agreement as boxer and the other pertained to bermane stiverne mr stiverne who was identified in that agreement as boxer the agreement involving mr manswell was effective as of date and the agreement 2respondent made other determinations in the notice_of_deficiency that respondent issued to petitioners for their taxable_year notice resolution of those other determinations flows from our resolution of the issue presented here 3as directed by the court petitioners and respondent filed respective opening briefs petitioners’ opening brief contains certain statements that are not supported by reliable evidence in the record in this case and has certain attachments that are not part of that record we shall disregard those statements and attachments see rule c involving mr stiverne was effective as of date except for the identity of the so-called boxer the effective date and the rate of compensation_for the services to be performed each of the two agreements that mr fucaloro executed during contained essentially the same provisions as follows this management agreement the agreement is entered effective as of date in the case of mr manswell and date in the case of mr stiverne by and among cameron mitchell dunkin d d boxing inc duncan las vegas nevada or nominee and paul ficaro hereinafter referred to as manager and kertson manswell in the case of the management agreement effective as of date and bermane stiverne in the case of the management agree- ment effective as of date hereinafter re- ferred to as boxer a b recitals boxer desires to become duly qualified and licensed as a professional boxer with among others the nevada state athletic commission the boxing com- mission the boxer hereby engages the manager and the manager agree for a period of five years from the date of boxers next professional bout the initial term manager is duly qualified to manage advise and consult with professional boxers in furthering their professional boxing career 4although the agreement pertaining to mr manswell stated that the agreement is among cameron mitchell dunkin d d boxing inc paul ficaro and mr manswell the signature that appeared over the typewritten name paul ficaro was paul fucaloro the record does not explain the use of the name paul ficaro in the agreement pertaining to mr manswell c boxer desires to retain manager to perform certain duties in connection with managing advising and consulting boxer in his professional boxing ca- reer and manager desires to undertake such representation on behalf of boxer now therefore the parties agree as follows management relationship a during the term of this agree- ment boxer hereby engages manager as boxer’s exclusive manager and advisor to render the services set forth in this agreement and manager agrees to act in such capacity on behalf of boxer accordingly boxer agrees that boxer will not engage any other repre- sentative or agent to render similar services on behalf of boxer and all matters pertaining to boxer’s professional boxing career will not be effectuated without manager’s prior consent boxer and manager shall execute and file state management agreements with the boxing commission of the applicable jurisdic- tions including the nevada state athletic commission manager will consult negotiate terms and contract s with boxing promoters in connection with boxing contests and or exhibitions manager will represent boxer and act as his negotiator to fix and agree upon the terms governing all manner of dispo- sition use employment and exploitation of boxer’s services talents and the products thereof boxer agrees that manager will represent in connection with boxer’s partici- pation in professional boxing contests and exhibitions the boxer’s exploitation and professional use of his talents personality name and likeness in every manner whatsoever throughout the world b boxer recognizes that manager may perform similar duties for other professional boxers including boxers in the same weight division as boxer and otherwise engage and pursue other business endeavors c boxer is not under any disabil- ity restriction or prohibition either con- tractual or otherwise with respect to boxer’s right to execute this agreement and to fully perform consistent with its terms and conditions d boxer has the right power and authority to do business hereunder and man- ager’s activities on boxer’s behalf under this agreement will not infringe upon vio- late or interfere with the rights whether statutory contractual or otherwise of any third party e boxer shall diligently devote himself to his professional boxing career and do all things necessary and appropriate to promote his career and generate earnings therefrom boxer agrees to participate in all training necessary to compete as a world class professional boxer duties of manager manager in conjunction with boxer’s pro- moter shall provide such advice guidance direc- tion and services to further the professional boxing career of boxer including but not limited to the following a manager shall coordinate with boxer’s promoter in selecting opponents for all professional boxing matches in which boxer is a participant provided however that manager shall consult with boxer prior to the final selection of an opponent b manager shall negotiate the terms and conditions of all professional boxing matches most favorable to boxer including all matters involving global television broadcasts sponsorship and endorsement mat- ters and ancillary issues inherent in the financial aspects of boxer’s professional boxing career c manager shall coordinate with boxer’s promoter the dates times and sites of all publicity promotional and public relations activities as well as the dates times and sites of all professional boxing matches to be engaged by boxer d manager shall coordinate the training activities of boxer boxer shall select the trainer with input from manager e manager shall to the best of his ability perform services for and on behalf of boxer as contemplated under this agreement and shall perform such other duties and re- sponsibilities as he deems appropriate in connection with the boxer’s professional boxing career f manager agrees that he will promptly and faithfully comply with the ap- plicable rules of the boxing commission the muhammad ali boxing reform act and any other required governing authority with regard to the management services contemplated to be rendered hereunder term a the initial term of this agree- ment shall commence on date in the case of mr manswell and date in the case of mr stiverne and continue for a period of five years from the date of boxers next professional bout the initial term notwithstanding the foregoing man- ager shall have the option to extend the initial term of this agreement for an addi- tional two years ie through date in the case of mr manswell and date in the case of mr stiverne or for the maximum term permitted by applicable law in the event that during the initial term boxer is ranked in the top twenty of the world boxing association world boxing coun- cil international boxing federation inter- national boxing association or world boxing organization at the time of the expiration of the initial term the initial term and the two year extension of the initial term if applicable are referred to collectively as the term b in the event the boxer or oppo- nent suffers an injury which results in his inability to participate in boxing contests and or exhibitions the initial term and or the renewal term of this agreement as appro- priate shall automatically be extended by boxers or opponents disability financial considerations boxer hereby agrees and obligates himself to pay to the manager cameron dunkin d d boxing inc or nominee in the case of mr manswell and in the case of mr stiverne and paul ficaro in the case of mr manswell and in the case of mr stiverne and manager agrees to accept as full compensation_for the services he shall render pursuant to sec_2 a total of thirty-three and one-third percent of all boxing compensation boxer will instruct promoter to pay to the manager his share of the purse at the time he pays boxer boxer shall execute all docu- ments required by the boxing commission to remit such fees directly to manager for purposes of this agreement boxing compensa- tion means the cumulative amount of purse income to be received by boxer in connection with professional boxing matches exhibitions which includes where applicable purse amounts purse advances share of live gate revenues television revenues license fees cable revenues pay-per-view revenues spon- sorship and all other revenues directly related and received in connection with the professional boxing career of boxer breach by boxer a boxer hereby acknowledges and agrees that the services as set forth in this agreement as rendered by him are of special unusual and extraordinary character giving them particular value the loss of which could not reasonably and adequately be mea- sured in or compensated by damages in an action at law boxer therefore agrees that the manager shall be entitled to injunctive and other equitable relief to prevent any material breach of default by boxer hereun- der which shall be in addition to and with- out prejudice to any and all other rights and remedies which the manager may have man- ager’s right to represent boxer as boxer’s sole and exclusive boxing manager and advisor with the exception of boxer’s attorney and boxer’s obligation to use manager exclusively in such capacity are unique and extraordinary rights and that any breach or threatened breach by boxer under this agreement shall be material and shall cause manager immediate and potentially irreparable damages which cannot be adequately compensated for solely by money judgement accordingly boxer agrees that in addition to all other forms of relief and all other remedies which may be available to manager in the event of any such breach or threatened breach by boxer manager shall be entitled to seek and obtain injunc- tive relief against boxer b during the term of this agreement and any extension thereof boxer agrees to render services solely and exclusively for the manager and agrees that he will not take part in any professional boxing contests and or exhibitions without managers written approval c boxer shall and agrees to indem- nify and hold the manager harmless against and from any and all claims damages liabil- ities costs and expenses including without limitation reasonable attorney’s fees aris- ing out of the exercise by the manager of any rights granted herein out of any breach by boxer or any representation warranty or other provision herein or out of any wrong- ful act or omission by boxer athlete alteration and amendment integration a this agreement sets forth the entire understanding between the parties relating to the relationship of manager and boxer no change or modification to this agreement shall be valid unless the same is in writing and signed by the parties to this agreement no waiver of any provision of this agreement shall be valid unless in writ- ing and signed by the person against whom it is sought to be enforced b if any of the terms or provisions of this agreement are in conflict with any applicable statute rule or law then such term or provision shall be deemed inoperative to the extent that they may conflict with such statute rule or law and shall be deemed to be modified to conform with such statute rule or law c the parties agree to take all actions necessary to file the necessary man- agement agreements with the applicable state boxing commission at no time did mr fucaloro have a separate bank account with respect to any of his activities relating to boxing boxing- related activities nor did he at any time maintain a contempo- rary diary or any books with respect to those activities as of the time of the trial in this case mr fucaloro had been involved in certain boxing-related activities for at least years and had never made a profit from those activities during mr fucaloro made trips trips all but one of which occurred over a weekend the trips consisted of six trips to las vegas nevada two trips to charleston south carolina one trip to tampa florida one trip to montreal canada one trip to pittsburgh pennsylvania one trip to los angeles california and one trip to aruba during the trips mr fucaloro incurred expenses for transportation including air transpor- tation and ground transportation hotels and meals and beverages collectively meals during mr fucaloro wired through western union a total of dollar_figure to mr stiverne in order to wire that total amount to mr stiverne during mr fucaloro was required to pay total service charges to western union of dollar_figure during mr fucaloro wired through western union a total of dollar_figure to mr manswell in order to wire that total amount to mr manswell during mr fucaloro was required to pay total service charges to western union of dollar_figure during mr fucaloro wired through western union a total of dollar_figure to mark suarez mr suarez and dollar_figure to cameron dunkin mr dunkin in order to wire those respective amounts to mr suarez and mr dunkin during mr fucaloro was required to pay total service charges to western union of dollar_figure petitioners filed form_1040 u s individual_income_tax_return for their taxable_year return in that return petitioners reported total wages of dollar_figure taxable interest of dollar_figure taxable refunds credits or offsets of state_and_local_income_taxes of dollar_figure and pensions and annuities of dollar_figure and claimed a business loss from schedule c profit or loss from business schedule c of dollar_figure as a result petitioners claimed total income of dollar_figure in their return in the schedule c petitioners showed mr fucaloro as the name of the proprietor and licensed sport agent as the principal business or profession in the schedule c petitioners reported no gross_receipts or sales and no gross_income in the schedule c petitioners claimed dollar_figure of expenses for travel dollar_figure of expenses for deductible meals and entertainment and dollar_figure of other expenses and claimed a loss of dollar_figure respondent issued to petitioners the notice in that notice respondent disallowed the expenses and the loss of dollar_figure that petitioners claimed in the schedule c 5in the schedule c petitioners’ only description of the other expenses of dollar_figure was recruitment 6as discussed above petitioners claimed the schedule c loss of dollar_figure as a business loss that reduced the total income that they reported in their return discussion petitioners bear the burden of proving that the determina- tions in the notice are erroneous see rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder require petitioners to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs before turning to the issue presented we shall summarize certain principles applicable to that issue and evaluate certain evidence on which petitioners rely a taxpayer is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during a taxable_year in carrying_on_a_trade_or_business sec_162 in order for a taxpayer to be carrying on a trade or busi- ness within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity commis- sioner v groetzinger 480_us_23 a sporadic activity will not qualify as carrying_on_a_trade_or_business for 7petitioners do not claim that the burden_of_proof shifts to respondent under sec_7491 on the record before us we conclude that the burden_of_proof does not shift to respondent under that section see id purposes of sec_162 id the trade_or_business require- ment of sec_162 is not met until the trade_or_business has begun to function as a going concern and the activity for which it is organized is performed 86_tc_492 affd 864_f2d_1521 10th cir in addition the taxpayer’s primary purpose for carrying on the activity must be for income or profit commissioner v groetzinger supra pincite for certain kinds of expenses otherwise deductible under sec_162 a taxpayer must satisfy certain substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions specifically in order to deduct any of the expenses claimed in the schedule c for transpor- tation for hotels for meals and for entertainment petitioners must establish that those expenses satisfy the requirements of not only sec_162 but also sec_274 to the extent that petitioners carry their burden of showing that those ex- penses claimed in the schedule c satisfy the requirements of sec_162 but fail to satisfy their burden of showing that those expenses satisfy the recordkeeping requirements of sec_274 petitioners will have failed to carry their burden of establishing that they are entitled to deduct such expenses regardless of any inequities involved see sec_274 sec_1_274-5t temporary income_tax regs fed reg date the recordkeeping requirements of sec_274 will preclude petitioners from deducting expenditures otherwise allowable under sec_162 for transportation for hotels for meals and for entertainment unless they substantiate the requisite elements of each such expenditure or use see sec_274 sec_1_274-5t temporary income_tax regs fed reg date the taxpayer is required to substantiate each element of an expenditure or use by adequate_records or by sufficient evidence corroborating his own statement sec_274 con- templates that a taxpayer will maintain and produce such substantiation as will constitute proof of each expenditure or use referred to in sec_274 written evidence has considerably more probative value than oral evidence alone in addition the probative value of written evidence is greater the closer in time it relates to the expenditure or use a contemporaneous log is not required but a record of the elements of an expenditure or of a business use of listed_property made at or near the time of the expenditure or use supported by sufficient documentary_evidence has a high degree of credibility not present with respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall thus the corrobo- rative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain the records together with documentary_evidence as provided in paragraph c of this section 274-5t temporary income_tax regs sec_1_274-5t temporary income_tax regs fed reg date the elements that a taxpayer must prove with respect to an expenditure for traveling away from home on business including expenditures_for transportation for hotels and for meals are the amount of each such expenditure for traveling away from home except that the daily cost of the traveler’s own breakfast lunch and dinner may be aggregated the time of each such expenditure ie the dates of departure and return for each trip away from home and the number of days away from home spent on business the place of each such expenditure ie the destination or locality of travel described by name of city or town or other similar designation and the business_purpose of each such expenditure ie the business reason for the travel or the nature of the business benefit derived or expected to be derived as a result of travel sec_1_274-5t temporary income_tax regs fed reg date the elements that a taxpayer must prove with respect to an expenditure for entertainment are the amount of each such expenditure for entertainment except that incidental items such as taxi fares or telephone calls may be aggregated on a daily basis the time of each such expenditure ie the date of the entertainment the place of each such expenditure ie the name if any the address or location and if not apparent from the designation of the place the designation of the type of entertainment such as dinner or theater the business_purpose of each such expenditure ie the business reason for the entertainment or the nature of business benefit derived or expected to be derived as a result of the entertainment and except in the case of business meals described in sec_274 the nature of any business_discussion or activity and the business relationship ie the occupation or other information relating to the person or persons entertained including name title or other designation sufficient to establish the business relationship to the taxpayer see sec_1_274-5t temporary income_tax regs fed reg date 8if a taxpayer claims a deduction for entertainment directly preceding or following a substantial_and_bona_fide_business_discussion on the ground that such entertainment was associated with the active_conduct of the taxpayer’s trade_or_business the taxpayer is not required to establish the fourth element set forth above that is otherwise required with respect to a deduc- tion for entertainment instead the taxpayer must establish the following the date and the duration of the business discus- sion the place of the business_discussion the nature of the business_discussion and the business reason for the enter- tainment or the nature of the business benefit derived or ex- pected to be derived as the result of the entertainment and the identification of the persons entertained who partici- pated in the business_discussion see sec_1_274-5t temporary income_tax regs fed reg date in support of their position that they are entitled to the expenses and the loss of dollar_figure that they claimed in the schedule c petitioners rely principally on the testimony of mr fucaloro certain respective receipts mr fucaloro’s receipts for air and ground transportation for hotels for meals for entertainment and for certain miscellaneous expendi- tures certain respective schedules of expenses mr fucaloro’s summary schedules for transportation for hotels for meals for entertainment and for certain miscellaneous expendi- tures that mr fucaloro prepared in at the request of an appeals officer of respondent and certain western union receipts showing that during mr fucaloro wired through western union to mr stiverne mr manswell mr suarez and mr dunkin dollar_figure dollar_figure dollar_figure and dollar_figure respectively as for the testimony of mr fucaloro we found his testimony to be in certain material respects general vague conclusory uncorroborated and or self-serving as for mr fucaloro’s receipts none of those receipts showed the business_purpose for each such expense nor did mr 9certain of mr fucaloro’s receipts contained handwritten notations that mr fucaloro made thereon in at the request of an appeals officer of respondent 10mr fucaloro’s receipts for miscellaneous expenditures included receipts for certain furniture certain men’s clothing and payments to various individuals whose alleged involvement in mr fucaloro’s boxing-related activities is not established by reliable evidence in the record fucaloro’s receipts for claimed entertainment_expenses identify the person s who was allegedly entertained and who allegedly participated in a business_discussion moreover some of mr fucaloro’s receipts indicated that the expenses were for certain family members of mr fucaloro or related to his corporation farubrik sports as for mr fucaloro’s summary schedules those schedules are for the most part summaries of mr fucaloro’s receipts none of those schedules showed the business_purpose for each expense shown nor did mr fucaloro’s summary schedules identify in the case of claimed entertainment_expenses the person s who was allegedly entertained and who allegedly participated in a busi- ness discussion mr fucaloro testified in a general and conclusory manner that he incurred all the claimed expenses for transportation for hotels for meals and for entertainment in order to visit certain unidentified boxers watch them train and speak with certain unidentified trainers of those unidentified boxers to ascertain whether those boxers were ready for a boxing match and if so the type of match mr fucaloro did not testify specifi- cally regarding and did not note on any of mr fucaloro’s receipts the business_purpose for each of those expenses in the case of mr fucaloro’s receipts for claimed entertainment_expenses mr fucaloro did not testify regarding the person s who was allegedly entertained and who allegedly participated in a business_discussion we shall not rely on the testimony of mr fucaloro to establish petitioners’ position that they are enti- tled to deduct the expenses for transportation for hotels for meals for entertainment and for certain miscellaneous expendi- tures that they claimed in the schedule c see eg 87_tc_74 nor shall we rely on mr fucaloro’s receipts and mr fucaloro’s summary schedules to establish that position as for mr fucaloro’s western union receipts showing that during he wired certain amounts of money to mr stiverne mr manswell mr suarez and mr dunkin mr fucaloro testified that he was required to provide money to mr stiverne mr manswell and mr suarez whenever any of them asked for money that was because according to mr fucaloro’s testimony if he had not done so each of those individuals would have hired another manager the respective agreements pertaining to mr stiverne and mr manswell under which mr fucaloro and another person were to act as the manager for those individuals make no mention of a requirement that the manager provide money to or for mr stiverne and mr manswell whenever they asked for money in addition the record does not establish that during there was any kind of agreement between mr fucaloro and mr suarezdollar_figure we shall not rely on mr fucaloro’s western union receipts to establish petitioners’ position that they are entitled to deduct the respective amounts of money that mr fucaloro wired during to mr stiverne mr manswell mr suarez and mr dunkin and that they claimed in the schedule c on the record before us we find that petitioners have failed to carry their burden of establishing that during mr fucaloro engaged in certain boxing-related activities for a profitdollar_figure see generally sec_1_183-2 income_tax regs on that record we further find that petitioners have failed to carry their burden of establishing that during mr fucaloro’s boxing-related activities constituted a trade_or_business within the meaning of sec_162 on the record before us we also find that petitioners have failed to carry their burden of establishing that they satisfy all of the recordkeeping require- 11in fact the record does not identify who mr suarez is or his relationship with mr fucaloro during 12mr fucaloro testified that as of the time of the trial in this case he had been involved in boxing-related activities for at least years mr fucaloro also testified that he expected to make a profit from his boxing-related activities however as of the end of when the trial took place he had not done so for any year it is also significant that at no time did mr fucaloro maintain any contemporaneous diary or any books with respect to his boxing-related activities nor did mr fucaloro maintain at any time a separate bank account for those activi- ties finally it is significant that the loss of dollar_figure that petitioners claimed in the schedule c reduced the dollar_figure of income that they reported in their return ments of sec_274 and the regulations thereunder with respect to the expenses for transportation for hotels for meals and for entertainment that they claimed in the schedule c based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled to the expenses and the loss of dollar_figure that they claimed in the schedule c we have considered all of petitioners’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
